Citation Nr: 0711108	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  96-27 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to Agent Orange exposure.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee secondary to service-connected 
residuals of a left knee injury.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right hip nerve damage 
as the result of surgery in January 1994.

4.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of use of the legs 
as the result of surgery in January 1994.

5.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for weakness of the upper 
extremities as the result of surgery in January 1994.

6.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a low back disability as 
the result of surgery in January 1994.

7.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury.

8.  Entitlement to a rating in excess of 10 percent for post-
operative scars of the left knee.

9.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 1995, March 
1996, and December 2002 by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2003, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The issues on 
appeal were remanded for additional development in March 
2004.

The Board noted in its March 2004 decision that the veteran 
appeared to have raised additional issues of entitlement to 
compensation for permanent lung damage, difficulty breathing, 
fissures, hemorrhoids, neck scar, umbilical hernia, morbid 
obesity, and chronic obstructive pulmonary disease (COPD).  
These matters are again referred to the RO for appropriate 
action.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A right knee disorder is shown by clear and unmistakable 
evidence to have existed prior to service and not to have 
been aggravated by active service; the veteran's present 
degenerative joint disease of the right knee is not shown to 
have been otherwise incurred as a result of an injury or 
disease during active service nor to have been aggravated as 
a result of a service-connected disability.

3.  The persuasive evidence demonstrates a right hip nerve 
damage disability was not incurred as a result of VA 
treatment.

4.  The persuasive evidence demonstrates the veteran's loss 
of use of the legs or an additional loss of use of the legs 
disability were not incurred as a result of VA treatment.

5.  The persuasive evidence demonstrates the veteran's 
weakness of the upper extremities or an additional weakness 
of the upper extremities disability were not incurred as a 
result of VA treatment.

6.  The persuasive evidence demonstrates the veteran's low 
back disability or an additional low back disability were not 
incurred as a result of VA treatment.

7.  The evidence demonstrates the veteran's service-connected 
residuals of a left knee injury are presently manifested by 
no more than symptomatic removal of semilunar cartilage with 
evidence of arthritis, pain, and passive leg motion from 0 to 
100 degrees, including as a result of pain and dysfunction.

8.  The veteran's service-connected post-operative scars of 
the left knee are manifested by no more than painful 
superficial scarring without objective evidence of unstable 
scars or limitation of function due to scarring.

9.  The medical evidence of record does not establish that 
the veteran has service-connected disabilities manifested by 
the loss or permanent loss of use of one or both feet, the 
loss or permanent loss of use of one or both hands, the 
relevant permanent impairment of vision of both eyes, or 
ankylosis of the hips or knees.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the right 
knee was not incurred in or aggravated by service nor as a 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.310 (effective before and after October 10, 2006).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for right 
hip nerve damage or an additional disability as a result of 
VA treatment have not been met.  38 U.S.C.A. § 1151 (West 
1991 and West 2002); 38 C.F.R. § 3.358 (2006).

3.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of 
use of the legs or an additional disability as a result of VA 
treatment have not been met.  38 U.S.C.A. § 1151 (West 1991 
and West 2002); 38 C.F.R. § 3.358 (2006).

4.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for weakness 
of the upper extremities or an additional disability as a 
result of VA treatment have not been met.  38 U.S.C.A. § 1151 
(West 1991 and West 2002); 38 C.F.R. § 3.358 (2006).

5.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for low back 
disability or an additional disability as a result of VA 
treatment have not been met.  38 U.S.C.A. § 1151 (West 1991 
and West 2002); 38 C.F.R. § 3.358 (2006).

6.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2006).

7.  The criteria for a rating in excess of 10 percent for 
post-operative scars of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118 
Diagnostic Code 7804 (2006).

8.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met. 38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in October 2002, November 
2002, April 2004, and March 2005.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
October 2006.  The notice requirements pertinent to the 
issues addressed in this decision have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Service Connection Claim - Factual Background

Service medical records include a March 1973 Report of 
Medical History in which the veteran denied any history of 
trick or locked knee.  His March 1973 enlistment examination 
revealed a normal clinical evaluation of the lower 
extremities.  In a service medical record dated in May 1974, 
the veteran reported he had twisted his knee approximately 
two months earlier, and that cartilage had been removed from 
his right knee in 1970.  The examiner noted there was no 
evidence of inflammation or swelling, but that there was 
tenderness to the posterior knee with a pulling sensation.  
The diagnosis was possible tendonitis.  Hospital records 
dated from January 1976 to July 1976 show the veteran 
underwent a left knee meniscectomy in August 1975 and that he 
had been hospitalized immediately after he arrived at his 
permanent base in Thailand for left knee pain.  Physical 
examination of the right knee revealed a healed anterior 
medial knee scar.  The quadriceps muscles and range of motion 
were normal.  Squatting ability was full, ligaments were 
intact, there was no effusion, and McMurray's testing was 
negative.  An addendum to that hospital report included a 
diagnosis of mild right knee traumatic arthritis.  An August 
1976 report noted right knee range of motion from 0 to 130 
degrees.  The ligaments were stable.  McMurray's testing was 
negative.  There was a healed scar.  

VA examination in January 1977 noted no complaints to the 
right knee.  X-rays of the knees were negative.  

Private medical records dated in February 1981 show the 
veteran stated he had been injured in a railroad accident in 
July 1977 and that he had been unable to walk properly since 
then.  The physician noted he had difficulty walking due to 
back pain and that there was some apparent muscle strength 
impairment to the right lower extremity.  

VA X-ray examination of the knees in May 1990 revealed 
minimal degenerative changes with slight narrowing of the 
medial joint spaces, bilaterally.  

VA Aid and Attendance examination in November 1996 noted the 
veteran had a history of multiple back disabilities due to 
motor vehicle accidents.  There was marked motor weakness to 
the lower extremities.  

In statements and personal hearing testimony in support of 
his claim the veteran asserted that his present right knee 
degenerative joint disease has been aggravated by his 
service-connected left knee disability.  He testified in 
October 2003 that he had initially injured his right knee 
during high school and had undergone surgery prior to 
service.  He stated that the right knee disorder had gotten 
worse over the years because of increased stress and strain 
due to weakness in the left knee.  

A VA orthopedic examination in September 2005 was performed 
by two orthopedic surgeons.  It was noted that the veteran 
complained of generalized pain above the knees and that he 
had no motor function in the lower extremities.  The examiner 
also noted the veteran was very obese and that he presented 
in a motorized wheelchair for examination.  Motor functions 
were 0/5 to the hip flexors and extensors, to the knee 
flexion/extension, and to the ankle flexion/extension.  There 
was some flickering of the extensor digitorum longus of the 
bilateral toes.  Range of motion of the right knee was from 5 
to 100 degrees.  Varus and valgus stress was stable.  There 
was joint line tenderness and any motion increased pain, 
weakness, and fatigue.  No effusion was palpated and there 
was no instability or ankylosis.  Gait could not be examined 
because he did not walk.  It was the examiner's opinion that 
the veteran had early onset osteoarthritis prior to service 
as a result a football injury.  The present right knee 
arthritis was not believed to be secondary to the left knee 
disorder and was a natural continuation or progression of his 
pre-existing arthritis.  It was not felt that there was any 
increase in pathology due to the service-connected left knee 
disability.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) (as it existed prior to May 2005) is inconsistent 
with 38 U.S.C. §§ 1111, 1132 to the extent that it states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2006).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

Service connection can be granted for certain diseases if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war and certain chronic diseases (including 
arthritis) become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds a right 
knee disorder is shown by clear and unmistakable evidence to 
have existed prior to service and not to have been aggravated 
by or during active service.  Although service medical 
records show the veteran complained of right knee pain in May 
1974, subsequent service examinations revealed no right knee 
complaints.  There is no X-ray examination evidence of 
arthritis manifest within the first post-service year and no 
evidence of an increased right knee disorder for many years 
after service.  

The Board also finds the veteran's present degenerative joint 
disease of the right knee is not shown to have been otherwise 
incurred as a result of an injury or disease during active 
service nor to have been aggravated as a result of a service-
connected disability.  The September 2005 VA examiner's 
opinion is persuasive that the present right knee disorder is 
unrelated to his service-connected left knee disorder.  
Although the examiner did not provide a clear, specific 
opinion as to whether the right knee disorder had been 
aggravated by a left knee disability prior to the veteran's 
having become unable to walk, it is clear that the claims 
file was thoroughly reviewed and that the examiner believed 
the disabilities were independent entities and were 
unrelated.  It is also significant to note that there is no 
medical evidence of any increased right knee symptomatology 
prior to the veteran's industrial accident in July 1977 and 
subsequent ambulation problems.  

While the veteran may sincerely believe that his right knee 
disorder was aggravated as a result of his service-connected 
disability, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, entitlement to service 
connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

1151 Claims - Factual Background

Private medical records dated in November 1979 noted the 
veteran sustained job-related injuries in July 1977 with neck 
and back problems.  X-rays of the lumbar spine at that time 
revealed congenital spina bifida occulta and X-rays of the 
cervical spine revealed mild changes at C5-C6 and prominent 
changes with disc space narrowing and osteophyte formation at 
C6-C7.  Records dated in February 1981 show the veteran 
stated he had been injured in a railroad accident in July 
1977 and that he had been unable to walk properly since then.  
The physician noted he had difficulty walking due to back 
pain and that there was some apparent muscle strength 
impairment to the right lower extremity.  

On VA examination in July 1982 the veteran complained of a 
loss of power to the right side of the body with numbness and 
incapacitation when bending.  He reported a complete loss of 
upper extremity control, since 1978.  The diagnoses included 
lumbar disc disease and cervical sprain at C5, 6, and 7.  

VA hospital records dated in January 1994 show the veteran 
underwent a C6 carpectomy with anterior spinal fusion at C5-7 
with an ileac crest bone graft.  In a Request for 
Administration of Anesthesia and for Performance of Operation 
and Other Procedures, dated January 24, 1994, the veteran 
acknowledged the risks and complications of the procedure had 
been explained to him and consented to the operation.  
Hospital records note that he procedure was performed on 
January 25, 1994, and that he tolerated the procedure well 
with no complications. Postoperatively, he admitted to 
decreased pain and greater strength in his upper arms.  
Records show his postoperative course was uncomplicated and 
that he was walking without difficulty.  He was discharged to 
home on January 30, 1994, in stable and good condition.  
Hospital records dated from January 31, 1994, to February 24, 
1994, show that he was readmitted to the facility after he 
complained of continued discomfort and difficulty with 
activities of daily living after having been discharged.  An 
examination of the right hip was normal.  There were no 
specific dermatomal findings on neurological examination.  It 
was noted that the veteran had been informed that he should 
be up and ambulating and proceeding to physical therapy, but 
that he had expressed some reluctance to increasing his 
activities.  

Hospital records dated from January to May 1994 noted 
diminished strength to the extremities, but no motor or 
sensory deficits on neurological examination.  Records show 
he was treated for deep vein thrombophlebitis in the right 
leg and diffuse pulmonary embolism.  At the time of discharge 
he was much improved and was referred for continuation of 
physical therapy.  VA neurology treatment records dated in 
June 1994 noted the veteran ambulated with minimal support.  
There were no focal findings and no diagnosis was provided.  

Physical therapy notes dated in July 1994 noted the veteran 
performed ambulation exercises on parallel bars and supported 
his own weight in a shuffling-type reciprocal gait pattern.  
An October 1994 report noted he had sustained injuries in a 
motor vehicle accident in October 1993 that led to his 
cervical spine fusion in January 1994.  It was noted that he 
stated that since that surgery he had a right hip nerve 
injury.  He complained of constant neck pain and occasional 
numbness to the upper extremities with a sharp shooting pain 
in the right hip.  It was also noted that he reported he had 
done very little walking since January 1994 because of the 
sharp pain that would cause him to fall, especially if he 
stood up straight.  The examiner noted that rehabilitation 
potential was only fair because the veteran appeared to 
magnify some of his symptoms.  A December 1994 report noted 
the veteran stated that a nerve was injured in his right hip 
when the bone was harvested for his January 1994 surgery.  He 
complained of persistent pain.  

VA orthopedic examination in April 1995 noted the veteran 
ambulated in a wheelchair and that he claimed he was unable 
to walk due to right groin pain as a result of nerve trauma 
during bone graft harvesting.  The examiner noted lumbar 
spine range of motion studies could not be performed due to 
the veteran's inability to stand without supports as a result 
of complaints of pain.  The examiner noted there was no 
evidence of muscle atrophy and that deep tendon reflexes were 
2+.  There was hypesthesia in a nondermatomal distribution 
over the legs.  The diagnoses included status post fusion at 
C4-6 and degenerative lumbar disc disease with biomechanical 
low back pain.  

VA hospital records show that in October 1995 the veteran was 
admitted because of left shoulder pain.  He also reported 
that he had pain in the right hip that made him fall as he 
was transferring from his wheelchair prior to admission.  It 
was noted he had been wheelchair bound most of the time due 
to chronic pain.  Examination of the extremities revealed 1+ 
leg edema with no focal deficits.  Posterior tibial and 
dorsalis pedis pulses were strong.  The veteran's activities 
were to be as tolerated and it was noted he continued to be 
under the care of physical therapy.

In correspondence dated in May 1996 the veteran reported that 
he had lost the use of his legs.  In a July 1996 statement he 
asserted he had lost the use of his legs and was unable to 
walk because of a damaged right hip nerve.  

VA aid and attendance examination in November 1996 noted the 
veteran required an attendant to come to the hospital and was 
unable to walk or drive.  Examination of the upper 
extremities revealed he did not have any strength and had no 
coordination.  He was unable to feed, fasten clothing, bathe, 
or shave by himself and needed help to go to the toilet.  An 
examination of the lower extremities revealed he could not 
stand up, could not keep his balance, and could not walk due 
to severe motor weakness of the lower extremities.  It was 
noted he was unable to protect himself from any hazard or 
danger.  

In an October 2003 VA Form 9 the veteran asserted that he had 
a total loss of use of his lower extremities as a result of 
VA surgery in January 1994.  He stated that prior to that 
surgery he had been able to walk into the hospital, but that 
since then he had been an incomplete quadriplegic.  

At his personal hearing in October 2003 the veteran testified 
that the reports stating that he had improvements after his 
January 1994 surgery were completely false.  He stated that 
the procedure to relieve pressure from his spinal cord that 
was the purpose of the surgery was never really done.  He 
reported that after the surgery he could no longer walk and 
that when bone had been taken from his right hip it caused 
nerve damage.  The veteran and his spouse testified, in 
essence, that since the January 1994 surgery he had been 
unable to do anything.  

VA spine examination in September 2005 by Dr. C.W., an 
orthopedic surgeon, summarized the veteran's reported medical 
history including his statements that after the January 1994 
procedure he had been unable to walk and had developed 
significant weakness and loss of independence.  It was noted 
that in discussions as to the information provided in his 
charts the veteran and his spouse asserted the reports were 
not true.  They stated he had been unable to ambulate, was 
wheelchair bound, and had no motor use of his legs during his 
hospital stay in 1994.  The veteran stated he had been unable 
to move his lower extremities at all since his surgical 
procedure.  

The examiner noted the veteran's subjective complaints 
included pain primarily in the mid cervical spine with 
occasional radicular symptoms down the upper extremities.  He 
had constant hand numbness and episodic radicular symptoms.  
It was noted that he continued to be active and played 
wheelchair games such as shot-put contests.  He reported he 
had some increased right shoulder pain, but did not state 
whether or not this contributed to his radicular/radiation 
pain symptoms.  He used a TENS unit for his lumbar pain.  The 
examiner stated it was difficult to pinpoint any severity or 
frequency of his symptoms and that he stated they were 
constant, incapacitating, and chronic.  He had generalized 
weakness to the upper and lower extremities that was 
nonspecific.  He complained of a significant functional 
impairment and stated he was sometimes too fatigued to even 
use his electric wheelchair.  He originally denied bowel and 
bladder dysfunction, but subsequently stated that since his 
surgery he had developed bowel and bladder dysfunction.  When 
pressed on this issue he described sometimes not being able 
to get to the bathroom on time and sometimes an inability to 
maintain control.  He was unable to distinguish between these 
two reports.  

On cervical spine range of motion studies the veteran was 
able to bring his chin to his chest with flexion which did 
not reproduce any radicular symptoms.  He initially stated he 
only had midline cervical pain, but with prompting he stated 
he had some radicular pain.  He did not demonstrate any 
discomfort during the examination.  He stated he had pain at 
the end points of active range of motion; however, the 
examiner stated that when passively moved beyond this point 
he did not have any noticeable discomfort.  There were no 
obvious signs of wincing or spasms throughout these 
movements, but there were complaints of some midline pain and 
some mild spasm appreciated as muscular paraspinality in the 
lower cervical region.  There was no weakness, 
incoordination, or fatigue during range of motion and no 
change in function or symptoms with repetitive motion.  An 
examination of the lumbar spine was limited by the veteran's 
wheelchair position, but no paraspinal spasm was appreciated.  
He complained of midline point tenderness to palpation to the 
cervical, thoracic, and lumbar spines diffusely along the 
spinous processes, but not at any one specific level.  
Flexion was limited by body habitus and he complained of pain 
at only approximately 40 degrees of flexion.  Repetitive 
range of motion studies could not be performed due to 
complaints of pain on extension, lateral side bends, and 
rotations could not be examined due to his position in his 
wheelchair.  

Neurological examination of the upper extremities revealed 
symmetric 3+/5 to 4/5 motor strength in the deltoids, 
triceps, biceps, wrist extensors, wrist flexors, and hand 
intrinsics.  There was diminished, but present, light touch 
in the ulnar three digits and bilateral cubital and carpal 
tunnel Tinel's signs.  The examiner stated it was difficult 
to assess the reliability of the motor examination because 
the findings were not reproducible and sometimes during 
observation he was able to move his upper extremities without 
any difficulty while at others he was only able to give a 
minimal effort.  When asked about this, it was noted the 
veteran stated he was fatiguing and unable to put up more of 
a concentrated effort.  An examination of the lower 
extremities revealed 0/5 motor strength in the iliopsoas, 
quadriceps, hamstrings, tibialis, anterior extensor hallucis 
longus, and gastrocsoleus.  There were no voluntary motor 
functions appreciated throughout the examination of the lower 
extremities, but there was some episodic firing of his 
extensor digitorum longus of the second digit on the left 
while performing the neurologic examination which appeared to 
be a spasm and was not reproducible or voluntary.

The examiner noted no brachioradialis , triceps, or biceps 
reflexes were appreciated to the upper extremities.  A mild 
patellar reflex was obtained at one time on his right lower 
extremity, but was not reproducible.  There were no other 
reflexes to the ankles or patellae.  Light touch sensation 
was normal to the thighs, but was uniformly diminished in a 
nondermatomal pattern distal to the patellae.  The veteran 
reported diminished light touch and pinprick sensation, but 
was able to sense pinprick as pressure.  He had no 
proprioceptive sense as subjectively assessed with 
examination of the position of his toe and ankle.  There was 
an unequivocal Babinski sign and a negative Hoffman sign in 
his upper extremity.  Focal examination of his right surgical 
incision revealed it was well healed.  There was light touch 
sensation in the distribution of the lateral femoral 
cutaneous nerve.  The examiner stated the veteran's 
complaints were primarily to the groin and were more 
consistent with intraarticular hip pathology.  

The examiner noted that the veteran had multiple complaints 
in his lower extremities and that there appeared to be a 
large component of diabetes mellitus that would explain his 
nondermatomal diminished sensation.  It was further noted, 
however, that it was difficult to explain the exact cause of 
the loss of use of his lower extremities and that it was 
difficult to ascertain the effort pursued throughout the 
examination in regard to his complaints of upper extremity 
weakness.  The examiner noted the conflicts between the 
veteran's reported history and the information provided in 
his charts, but stated that his upper extremity symptoms 
appeared to have resolved and then recurred.  As he was able 
to maintain some level of functioning and able to participate 
in wheelchair games, the examiner found no evidence to 
suggest that these upper extremity disabilities had any 
relationship to the surgery.  The examiner also found that 
the lower extremities did not appear to have an organic cause 
that could be easily associated with his 1994 cervical spine 
surgery and there was no documentation to support the 
veteran's contentions.  It was noted there as no evidence to 
suggest that these disabilities had any relationship to the 
surgery.  

The examiner further found that the veteran had intact light 
touch sensation to the right lateral femoral cutaneous nerve 
claimed to have been injured during the harvesting of the 
iliac crest graft.  It was noted that since this was 
primarily a sensory nerve with no motor component and as he 
described adequate sensation in the region of this 
innervation it was logical to assume that the nerve was still 
intact.  His groin and hip complaints were more consistent 
with an intraarticular hip pathology as opposed to a lateral 
femoral cutaneous nerve injury.  The examiner stated there 
was no evidence to support the contention that a right 
lateral femoral cutaneous nerve was injured as part of the 
veteran's VA surgery.  

A separate September 2005 VA orthopedic examination revealed 
equal light touch sensation to the anterior thigh at the 
location of the lateral femoral cutaneous nerve.  The 
examiner noted there was normal sensation in this 
distribution and that motion of the right hip should not 
cause any pain from an injury to the lateral femoral 
cutaneous nerve.  The pain on motion of the right hip was 
found to be unrelated to any nerve damage from the 1994 
cervical spine surgery and was possibly due to some right hip 
arthritis unrelated to the previous surgery.  The examiner 
also noted that the veteran had at least 4/5 upper extremity 
motor strength, seemed to have no problems operating the hand 
controls on his motorized wheelchair, and that he reported 
playing shot-put in wheelchair games.  It was doubted that 
someone claiming such significant weakness in the upper 
extremities would be able to participate in this sport.  

In response to specific questions identified the examiner 
found the current pain in the anterior part of the groin that 
radiated to the other side was unrelated to any right hip 
nerve damage.  It was noted that any nerve damaged from 
taking an iliac crest bone graft would be the lateral femoral 
cutaneous nerve which was a sensory nerve and that there was 
normal sensation in this distribution.  It was unlikely that 
his pain on right hip motion was related to the previous 
surgery.  As to the veteran's claims of the loss of use of 
his legs since surgery, the examiner noted a review of the 
evidence revealed this was not true.  The examiner was unsure 
if the veteran's lack of lower extremity motor function was 
voluntary.  It was noted that if there had been a problem 
with the operation at the C5-6-7 level he would most likely 
be a complete quadriplegic without upper extremity function.  
If the surgery had led to a lower extremity motor problems he 
should also have a complete sensory loss.  It was noted he 
had an abnormal sensation in the lower extremities, but that 
this was probably due to his peripheral neuropathy from 
diabetes.  The examiner opined that anatomically and 
medically there was no evidence that he had lost the use of 
his lower limbs as a result of surgery.  There was also no 
evidence to suggest that the 1994 surgery led to upper 
extremity weakness.  It was noted that if the surgeon had 
damaged the spinal cord he would be a quadriplegic and if a 
nerve root had been injured there would only be weakness and 
sensory loss on one side.  The reported weakness was also 
described as difficult to assess because of an inconsistent 
motor examination.  Reconciled examination findings were 
provided including no lateral femoral cutaneous nerve damage, 
loss of use of the legs unrelated to surgery, weakness of the 
upper extremities which did not appear related to the 
cervical spine surgery, and lower back disability that was 
unrelated to the cervical spine surgery. 

A separate September 2005 VA neurology examination report 
noted concurrence with the findings of the two VA orthopedic 
surgeons.  It was also noted that the claims file was 
available and reviewed.  The neurologist stated it was 
unlikely that there was any relationship between the 
veteran's claimed right hip nerve damage, loss of use of the 
legs, weakness of the upper extremities, and low back 
problems and the January 1994 cervical spine surgery.  There 
was no causal relationship between the surgery and his 
complaints.  

Analysis

During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. § 
1151 were revised.  Formerly, 38 U.S.C.A. § 1151 provided 
that "[w]here any veteran suffers an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation...awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death 
compensation...shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability and that there need be no identification of 
"fault" on the part of VA.  

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (Supp. 1998).  
However, in a precedent opinion, VA's General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The 1151 claims at issue 
in this case were filed before October 1, 1997.  

Regulations now provide that under the provisions of 38 
U.S.C. 1151(a), for claims received by VA before October 1, 
1997, compensation will be payable if it is determined that 
there is an additional disability resulting from a disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, examination, or vocational rehabilitation 
training.  38 C.F.R. § 3.358 (2006).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished unless VA's failure to exercise 
reasonable skill and care in the diagnosis of treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  38 C.F.R. § 3.358(b)(2).  

It is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

VA's General Counsel has held that under the provisions of 
38 U.S.C. § 1151 applicable to claims filed prior to 
October 1, 1997, benefits may be paid for disability or death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  A disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the 
VA treatment or examination only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death.  Generally, 
entitlement to benefits would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  VAOPGCPREC 5-2001 
(Feb. 5, 2001).  

In this case, the appellant submitted these claims in July 
1996 and they must be considered under the statutory law as 
it existed prior to October 1, 1997.  The revised regulatory 
provisions of 38 C.F.R. § 3.358 are also applicable.  
Although the record in this case reveals the RO did not 
notify the veteran of a recent revision to 38 C.F.R. § 3.358, 
the Board finds the revision was in no way liberalizing and 
is not significantly different from the standard considered 
in the adjudication of the claims.  Therefore, the Board 
finds the veteran is not prejudiced by this decision.  See 
VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (Jul. 24, 1992); 
VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (Mar. 25, 1997); Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Based upon the evidence of record, the Board finds that 
persuasive medical opinions demonstrate the veteran incurred 
no right hip nerve damage as the result of surgery in January 
1994.  Persuasive medical opinions also show that any present 
loss of use of the legs, weakness of the upper extremities, 
and low back disability are not the result of nor were they 
aggravated by VA treatment.  There is no competent evidence 
demonstrating a causal connection between the claimed 
disabilities and VA treatment.  The September 2005 VA medical 
opinions are unequivocal as to these matters and are shown to 
have been based upon thorough examinations of the veteran and 
review of all relevant medical evidence.  The Board finds the 
statements of the veteran and his spouse as to his physical 
condition subsequent to the January 1994 VA surgery, to the 
extent that they are inconsistent with the contemporaneous 
medical evidence, to be of no probative weight.  Therefore, 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is not warranted.  The preponderance of 
the evidence is against the veteran's claims.

Increased rating Claims
Background

Service medical records dated in August 1975 show that the 
veteran underwent a left knee medial meniscectomy in August 
1975.  Hospital records dated from January 1976 to July 1976 
show he was admitted with complaints of night aching and 
stiffness in the left knee with locking and popping.  A 
medial meniscectomy was performed in March 1976.  Physical 
examination upon discharge revealed quadriceps muscles at 95 
percent of normal with no evidence of effusion.  Range of 
motion was from 0 to 120 degrees.  There was slight laxity of 
the anterior drawer sign suggestive of anterior cruciate 
laxity, but the remaining ligaments were normal.  The 
diagnoses included moderate left knee traumatic arthritis and 
retained medial meniscus fragment to the left knee.  

Hospital records dated in August 1976 show the veteran 
complained of constant, severe, dull pain and hypesthesia 
lateral to the wound.  He reported his leg popped and locked 
in terminal extension and reduced with a jerk.  He also 
stated his knee gave out and that he had required a cane for 
support.  On examination of the left knee it was noted that 
he walked with an antalgic gait and used crutches to relieve 
pain and for weight bearing.  Range of motion was from 5 to 
120 degrees.  The knee was slightly swollen, McMurray's and 
jerk tests were negative.  The final diagnosis was torn 
medial meniscus to the left knee, status post-operative 
medial meniscectomy.

On VA examination in January 1977, the veteran complained of 
left knee pain. The examiner noted a small effusion was 
present, but that extension was full, flexion was to 120 
degrees, and the knee was stable.  X-rays reveled no gross 
joint thinning or bony erosion and no joint effusion was 
identified.  The bony density and architecture appeared 
normal.  The examiner's conclusion was a negative study of 
the knee.

Service connection was established for the residuals of left 
knee surgery in a May 1977 rating decision.  A 10 percent 
rating was assigned effective from September 14, 1976.

The veteran's claim for an increased rating for residuals of 
left knee surgery was received in July 1996.

VA Aid and Attendance examination in November 1996 noted the 
veteran had a history of multiple back disabilities due to 
motor vehicle accidents including in 1989 when he broke his 
neck.  It was noted he was unable to stand up, keep his 
balance, or walk due to severe motor weakness to the lower 
extremities.  

VA examination in October 2002 noted the veteran had been 
confined to a wheelchair since 1994 because of his spinal 
cord problem and that he did not bear any weight on his legs.  
He transferred from his bed to his wheelchair using a lift, 
but reported symptoms related to his left knee and stated he 
could still perceive pain.  He complained of a chronic ache 
that was increased when his spouse moved his knee while 
dressing him.  His spouse stated that she heard snapping and 
popping when she flexed and extended the knee while dressing 
the veteran.  She also stated that she had noticed a decrease 
in free knee motion over the last several years.  It was 
noted the veteran stated that his left knee had been weak 
with locking, instability, fatigue, and lack of endurance 
prior to his having developed a spinal cord problem.  He 
reported current symptoms of swelling and stated that 
erythema and warmth were present at all times.  He used pain 
relief medication which helped somewhat.  He described 
burning discomfort in the scar in the medial aspect of his 
left knee and complained of recurrent scabbing of the 
anterior scar.  

The examiner noted a slightly pale four inch incision scar 
over the medial aspect of the left knee with two crusted 
areas to the lower aspect of the scar.  The scar was mildly 
tender to palpation without induration, keloid formation, or 
drainage.  There was a two and a half inch by three quarter 
inch scar to the medial aspect of the knee with burning 
discomfort which increased upon touch.  There was no 
drainage, keloid formation, or signs of inflammation about 
this scar.  It was noted that the veteran could not actively 
move his knee and that on passive flexion and extension he 
complained of some pain and occasional crepitation.  There 
was pain with patellar compression, but no specific 
patellofemoral crepitus was detected.  There was pain to 
palpation to the medial and lateral tibial plateaus and along 
the collateral ligaments.  There appeared to be increased 
laxity and movement on collateral ligament testing as 
compared to the right associated with pain.  Drawer signs 
were negative, McMurray's testing elicited complaints of pain 
in the knee with medial and lateral torsion.  No definite 
crepitus or pop was felt.  There was no warmth or erythema 
and no definite effusion could be detected, but there was a 
prominence of the synovium of both knees.  The diagnoses 
included internal derangement of the left knee with evidence 
of collateral ligament laxity.  

VA medical records dated in November 2002 noted the veteran 
reported he was unable to perform active range of motion 
studies due to paraplegia.  Passive range of motion studies 
revealed left knee extension to 0 degrees and flexion to 
70 degrees.

At his personal hearing in October 2003 the veteran testified 
that his left knee scar was constantly breaking out and 
getting infected.  He stated it was like a black scar over 
the scar and was broken out more than it had ever been healed 
over.  He described his two left knee scars as approximately 
six inches by one half to three eighths and four inches by 
one half inch.  He noted that a piece of a suture had worked 
out of the smaller scar since service.  He asserted, in 
essence, that the larger scar was unsightly and cratered at 
one end due to repeated infections.  He reported that scar 
was presently healed over and was not draining.  He stated he 
could feel pulling in the scars on range of motion testing.  
He also reported that he had no movement in his lower 
extremities and had used a wheelchair for approximately ten 
years.  He stated that he had walked with a limp on the left 
knee since service before losing the use of his legs.

VA neurology examination in September 2005 revealed no 
voluntary motor function in the lower extremities.  There was 
some episodic firing of his extensor digitorum of the second 
digit on the left, but this appeared to be a spasm and was 
not reproducible.  There was no left patellar reflex.  Light 
touch sensation was normal to the thighs, but was uniformly 
diminished in a nondermatomal pattern distal to the patella.  
The examiner noted the veteran had multiple complaints in his 
lower extremities.  It was further noted that there certainly 
appeared to be a large component of diabetes mellitus that 
would explain his nondermatomal diminished sensation, but 
that loss of use of his lower extremities was difficult to 
explain as an exact cause.  

VA joints examination in September 2005 noted the veteran 
reported generalized pain above the knees and that he had no 
motor function in the lower extremities.  The examiner noted 
the veteran was very obese and presented in a motorized 
wheelchair for examination.  Motor functions were 0/5 to the 
hip flexors and extensors, to the knee flexion/extension, and 
to the ankle flexion/extension.  There was some flickering of 
the extensor digitorum longus of the bilateral toes.  Range 
of motion of the left knee was from 5 to 100 degrees.  He was 
stable to varus and valgus stress.  Lachman's and anterior 
drawer tests were negative.  There was joint line tenderness.  
Motion increased pain, weakness, and fatigue, but no 
incoordination.  Active range of motion and repetitive motion 
could not be completed.  No effusion was palpated and there 
was no instability or ankylosis.  His gait could not be 
examined because he did not walk and, in essence, that since 
he could not use his lower extremities there could be no 
instability due to the service-connected disability.  X-rays 
revealed moderate arthritis.  The examiner stated that the 
veteran's left knee meniscal tear and subsequent surgical 
treatment had gone to arthritis and was a natural progression 
of that disease.  It was noted that he complained of 
tenderness to palpation of his left knee incision scar, but 
it was not believed that the scar limited the function of his 
knee.  The scar was described as superficial and did not 
impose any functional limitations.  The examiner noted that 
arthritis was limiting the function of his knee.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Left Knee Disability

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
5258
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into 
the joint
20
5259
Cartilage, semilunar, removal of, symptomatic 
10
526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261 (2006).


 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

It is noted, however, that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under Code 5257, the veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating under 
either of those Codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left knee injury 
are presently manifested by symptomatic removal of semilunar 
cartilage with evidence of arthritis, pain, and passive leg 
motion from 5 to 100 degrees, including as a result of pain 
and dysfunction.  There is no evidence of any recurrent 
subluxation nor dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
While an October 2002 VA examination revealed evidence of 
collateral ligament instability, this findings is 
inconsistent with the other medical evidence of record.  The 
September 2005 VA examination findings of no instability are 
considered to be persuasive.  The examiner is shown to have 
conducted a thorough examination of the veteran and review of 
the claims file.  The Board further finds the service-
connected disorder is appropriately rated under the criteria 
for diagnostic code 5259.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Although the evidence shows the veteran has X-ray evidence of 
arthritis to the left knee joint and left leg flexion that is 
less than normal but not compensable for VA purposes, a 
higher or separate rating under the criteria of Diagnostic 
Code 5003 is not warranted.  The veteran is presently 
receiving a 10 percent rating for symptoms associated with 
the removal of semilunar cartilage during active service.  
His service-connected left knee disability evaluation is 
complicated by overlying symptoms associated with his 
nonservice-connected paraplegia and neurological disorders.  
The evidence of record demonstrates, however, that the 
veteran's primary symptom and left knee impairment for the 
rating under Diagnostic Code 5259 has been painful motion.  
While the veteran is shown to meet the alternative schedular 
criteria for a 10 percent rating under Diagnostic Code 5003, 
the Board finds that separate ratings Diagnostic Codes 5003 
and 5259 would violate the regulatory prohibition against 
pyramiding ratings.  Therefore, entitlement to a rating in 
excess of 10 percent for the residuals of a left knee injury 
is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected knee 
disability is adequately rated under the available schedular 
criteria and his more prominent lower extremities impairments 
are due to nonservice-connected disabilities.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the veteran's 
claim.

Scars

Initially, the Board notes that during the course of this 
appeal VA regulations for the evaluation of skin disabilities 
were revised effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) and corrections 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  The Rating Schedule criteria 
applicable to the present claim, however, were essentially 
unchanged by those revisions.  

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
780
3
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.
 
 
Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 
(effective before and after August 30, 002).

Based upon the evidence of record, the Board finds the 
veteran's service-connected post-operative scars of the left 
knee are manifested by no more than painful superficial 
scarring.  There is no evidence indicating that his left knee 
scars involve an area greater than 144 square inches and no 
probative evidence of any limitation of motion or function 
due to scarring.  Although an October 2002 VA examination 
noted two crusted areas to the lower aspect of the scar, the 
examiner noted the scars were without induration, keloid 
formation, or drainage.  The Board finds there is no 
probative evidence of underlying soft tissue damage or an 
unstable superficial scar.  Therefore, entitlement to a 
rating in excess of 10 percent for post-operative scars of 
the left knee is not warranted.  There is no evidence of any 
unusual or exceptional circumstances so as to warrant 
referral for an extraschedular rating.  The preponderance of 
the evidence is against the veteran's claim.

Automobile and/or Adaptive Equipment

VA law provides for certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance in an amount not exceeding the amount 
specified in 38 U.S.C. 3902 (including all State, local, and 
other taxes where such are applicable and included in the 
purchase price) and of basic entitlement to necessary 
adaptive equipment when all the following requirements are 
met.  

(a)  Service.  The claimant must have had active military, 
naval or air service.

(b)  Disability.  (1) One of the following must exist and be 
the result of injury or disease incurred or aggravated during 
active military, naval or air service; (i) Loss or permanent 
loss of use of one or both feet; (ii) Loss or permanent loss 
of use of one or both hands; (iii) Permanent impairment of 
vision of both eyes: Central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20° in the better eye. (iv) For 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips. (2) Veterans not serving on active 
duty must be entitled to compensation for the disability. As 
to any claimant the disability must be service connected in 
accordance with usual criteria. 

(c)  Claim for conveyance and certification for adaptive 
equipment.  A specific application for financial assistance 
in purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed.  The application 
will also be considered as an application for the adaptive 
equipment to insure that the claimant will be able to operate 
the conveyance in a manner consistent with safety and to 
satisfy the applicable standards of licensure of the proper 
licensing authorities.  Simultaneously with the certification 
provided pursuant to the introductory text of this section, a 
claimant for financial assistance in the purchase of an 
automobile will be furnished a certificate of eligibility for 
financial assistance in the purchase of such adaptive 
equipment as may be appropriate to the claimant's losses 
unless the need for such equipment is contraindicated by a 
physical or legal inability to operate the vehicle.  There is 
no time limitation in which to apply.  An application by a 
claimant on active duty will be deemed to have been filed 
with VA on the date it is shown to have been placed in the 
hands of military authority for transmittal.  38 C.F.R. 
§ 3.808 (2006).
Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2006).

In this case, the medical evidence of record does not 
establish that the veteran has service-connected disabilities 
manifested by the loss or permanent loss of use of one or 
both feet, the loss or permanent loss of use of one or both 
hands, the permanent impairment of vision of both eyes, or 
ankylosis of the hips or knees.  The veteran claims, in 
essence, that he is unable to walk and has lost the use of 
his upper and lower extremities due to service-related or VA 
treatment-related disabilities.  While the veteran is shown 
to be unable to walk due to severe weakness and has 
previously demonstrated weakness of the upper extremities, he 
does not have the requisite loss of use of his feet or 
permanent loss of use of one or both hands as a result of 
injury or disease incurred or aggravated by his military 
service as contemplated by law.  In the absence of such 
impairment, the Board finds that the veteran does not meet 
the criteria for entitlement to financial assistance in the 
purchase of an automobile and adaptive equipment or adaptive 
equipment only.  Therefore, the veteran's claim must be 
denied.


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee secondary to service-connected 
residuals of a left knee injury is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right hip nerve damage 
is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of use of the legs 
is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for weakness of the upper 
extremities is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a low back disability is 
denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury is denied.

Entitlement to a rating in excess of 10 percent for post-
operative scars of the left knee is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claim by 
correspondence dated in November 2002, April 2004, and March 
2005.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).

In this case, the Board notes that information provided on 
the veteran's DD Form 214 reporting no foreign or sea service 
is apparently inconsistent with service medical reports 
stating that he had been transferred from Thailand and the 
Philippines.  The veteran contends that information 
concerning his service in Vietnam was "privileged" and he 
is unwilling to provide any specific details as to when or 
where he served in Vietnam.  In light of the information 
placing the veteran temporarily in Thailand, the Board finds 
the veteran's service personnel records should be obtained 
prior to appellate review.

Accordingly, this case is REMANDED for the following:  

1.  Appropriate efforts should be taken 
to obtain the veteran's service personnel 
records and to follow up upon any 
information contained therein indicating 
possible service in Vietnam.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


